DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The preliminary amendments filed on 5/9/2019 have been entered.
	Claims 5, 7, 9, 11, 16-20, and 25-30 have been cancelled.  Claims 1-3, 8, 10, 12-15, 21-24, and 31-33 have been amended.
Claims 1-4, 6, 8, 10, 12-15, 21-24, and 31-33 are pending and under examination.

Claim Objections
2.	Claim 1 is objected to because of the recitations “a nucleic acid sequence that encodes SEQ ID NO 2/4” (lines 2-3 and 8).  Appropriate correction to “a nucleic acid sequence that encodes the protein set forth by SEQ ID NO 2/4” is required.

3.	Claim 3 is objected to because of the recitation “A nucleic acid molecule of claim 1”.  Appropriate correction to “The isolated nucleic acid molecule of claim 1” is required.

4.	Claim 4 is objected to because of the recitation “comprising one or more nucleic acid molecules set forth in claim 1”.  Appropriate correction to “comprising one or more of the isolated nucleic acid molecules of claim 1” is required.



6.	Claim 8 is objected to because of the recitation “of a vaccine of claim 6”.  Appropriate correction to “of the vaccine of claim 6” is required.

7.	Claim 10 should recite “An isolated protein”.  Appropriate correction is required.

8.	Claims 12 and 31 are objected to because of the recitation “an entire length”.  Appropriate correction to “about 90% identity to the protein set forth by SEQ ID NO: 2/4 over the entire length of SEQ ID NO: 2/4” is required.
	In addition, replacing the term “peptide” with the term “protein” is required.

9.	Claim 13 is objected to because of the recitation that the nucleic acid molecules comprise an expression vector.  Appropriate correction to “wherein the one or more nucleic acid molecules are comprised in an expression vector” is required.

10.	Claims 23, 24, and 31-33 should recite “the isolated protein”.

Double Patenting
11.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-4, 6, 8, 10, 12-15, 21-24, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-32 of U.S. Patent No. 10,220,082, in view of Tian et al. (Blood, 2010, 116, poster 4713).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same the same WT1 protein or a nucleic acid encoding it.  The only difference is that the patent claims do not recite the limitation “without a leader sequence”.  However, the nucleic acids set forth by SEQ ID NOs: 1 and 3 recited in the patent claims comprises the fragment without the leader sequence, .
Conversely, one of skill in the art would have readily recognized that possession of SEQ ID NOs: 1-4 entails possession of the WT1 sequences to which the leader sequence is to be fused (see Tian et al., Blood, 2010, 116, poster 4713) and would have found obvious to modify the patent claims by further claiming SEQ ID NOs: 1-4 without the leader sequences.  Thus, the patent claims and the instant claims are obvious variants.

13.	Claim 1-4, 6, 8, 10, 12-15, 21-24, and 31-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10-14, 19, 20, and 23 of copending Application No. 14/775,047 (reference application), in view of Tian et al.(Blood, 2010, 116, poster 4713).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass a vaccine comprising either the same WT1 protein or a nucleic acid encoding it.  It is noted that SEQ ID NOs: 19-22 recited in the application claims are identical to the instant SEQ ID NOs: 1-4 (see the instant specification, [0093], [00102], and [00105]; see the application specification, [00316], [00321], and [00324]).  The only difference is that the application claims do not recite the limitation “without a leader sequence”.  However, the nucleic acids set forth by SEQ ID NOs: 21 and 22 recited in the application claims comprises the fragment without the leader sequence, which encodes 
Conversely, one of skill in the art would have readily recognized that possession of SEQ ID NOs: 1-4 entails possession of the WT1 sequences to which the leader sequence is to be fused (see Tian et al., Blood, 2010, 116, poster 4713) and would have found obvious to modify the application claims by further claiming SEQ ID NOs: 19-22 (i.e., instant SEQ ID NOs: 1-4) without the leader sequences.  Thus, the application claims and the instant claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112, 4th paragraph
14.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claims 21-24 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
Specifically, by reciting that the nucleic acid sequences “comprises” a nucleic acid sequence set forth in SEQ ID NO: 1/3 or the amino acid sequence set forth in SEQ ID NO: 2/4, claims 21-24 encompass SEQ ID NO: 1-4 and additional sequences.  Thus, the claims broaden the subject matter of the parent claims 1 and 10, which are limited to SEQ ID NO: 1-4. 
Furthermore, the recitation of a protein having at least about 90% sequence identity to SEQ ID NOs: 2/4 over the entire length of SEQ ID NOs: 2/4, claim 31 broadens the subject matter of the parent claim 10, which is limited to SEQ ID NOs: 2 and 4 or an amino acid sequence at least 98% identical to SEQ ID NOs: 2/4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
17.	Claims 1-4, 6, 8, 10, 13-15, and 21-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sugiyama (PGPUB 2010/0292160; cited on the IDS filed on 6/10/2019).
Consistent with the instant specification, the phrases (i) "fragment comprising at least 90% of a length”; (ii) “fragment comprising at least 90% of a length of a protein that is at least 98% identical to”; (iii) “comprises a nucleic acid sequence set forth in SEQ ID NOs: 1 and 3; and (iv) comprises an amino acid sequence set forth in SEQ ID NOs: 2/4 as recited in the instant claims 1, 2, 10, and 21-24 are reasonably interpreted as broadly encompassing any sequence comprising at least 90% of any segment of SEQ ID NOs: 1-4 and any sequence having at least 90% identity over the entire length of any segment of SEQ ID NOs: 1-4, respectively (see the instant specification, [0056], [0057], [0059], [0075]).
	Sugiyama teaches an expression vector (i.e., either a plasmid or a viral vector) comprising a nucleic acid encoding a peptide derived from the WT1 protein, wherein the peptide is set forth by SEQ ID NO: 3 (claim 3) and a pharmaceutical composition comprising the expression vector (claims 4 and 5).  It is noted that SEQ ID NO: 3 taught by Sugiyama has 100% homology with the amino acids 351-359 of the instant SEQ ID NO: 2 and thus, Sugiyama teaches an isolated nucleic acid encoding “a fragment comprising at least 90% of a length of SEQ ID NO: 2 without the leader sequence” or comprising “a fragment comprising at least 90% of a length of a protein that is at least 98% identical to SEQ ID NO: 2 without the leader sequence” (claim 1), an isolated nucleic acid comprising “a fragment comprising at least 90% of a length of or comprising “a fragment comprising at least 90% of a length of a protein that is at least 98% identical to SEQ ID NO: 1 without the leader sequence” (claim 2), and a nucleic acid sequence set forth in SEQ ID NOs:1 and 3 without the leader sequence (claims 21 and 22).  Sugiyama teaches a vaccine comprising the expression vector and an adjuvant (i.e., also a pharmaceutically acceptable excipient), a vaccine comprising the peptide set forth by SEQ ID NO: 3, and also a method for treating subjects having WT1-expressing tumors by administering the nucleic acid or the peptide vaccine (claims 4, 6, 8, and 13-15).  See [0022]; [0024]-[0026] [0028]; [0029]-[0034]; [0047]; [0056]; [0060]-[0062]; [0064]; [0077]-[0080].  
With respect to claims 10, 23, and 24, Sugiyama teaches the WT1 protein, which comprises SEQ ID NO: 3 (see [0058]; [0079]), i.e., a protein comprising a fragment comprising at least 90% of a length of SEQ ID NO: 2, also a fragment comprising at least 90% of a length of an amino acid sequence that is at least 98% identical to SEQ ID NO: 2 without the leader sequence (claim 10), and also comprising an amino acid sequence set forth in SEQ ID NOs: 2/4 without the leader sequence (claims 23 and 24).  
Thus, Sugiyama teaches all claim limitations and anticipate the claimed invention.

18.	Claims 1-4, 6, 8, 10, 13-15, and 21-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gaiger et al. (U.S. Patent No. 7,655, 249; cited on the IDS foiled on 6/10/2019).
claim 3, 4, 6, 8, and 13-15) (see column 1, lines 14-19 and 53-57; column 2; column 12, lines 35-41; column 16; column 17, lines 40-43 and 59-62; column 18; column 27, lines 60-67; column 28; columns 39-40).  It is noted that SEQ ID NO: 34 taught by Gaiger et al. has 100% homology with the amino acids 27-35 of the instant SEQ ID NO: 4 and thus, Gaiger et al. teach an isolated nucleic acid encoding a “fragment comprising at least 90% of a length of SEQ ID NO: 4 without the leader sequence” (claim 1) and a “fragment comprising at least 90% of a length of SEQ ID NO: 3 without the leader sequence” (claim 2), and a nucleic acid sequence set forth in SEQ ID NOs: 1 and 3 without the leader sequence (claims 21 and 22).
 With respect to claim 10, 23, and 24, Gaiger et al. teach a protein comprising residues 1-174 of WT1, which comprises SEQ ID NO: 34 (see column 1, lines 50-65), i.e., a protein comprising a fragment comprising at least 90% of a length of SEQ ID NO: 2 and also a fragment comprising at least 90% of a length of an amino acid sequence that is at least 98% identical to SEQ ID NO: 2 (claim 10) and a protein comprising an amino acid sequence set forth by SEQ ID NOs: 2/4 without the leader sequence (claims 23 and 24).  With respect to claim 12, Gaiger et al. teach that the vaccine .

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

20.	Claims 1-4, 6, 8, 10, 12-15, and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama.
	Sugiyama’s teachings are applied as above for claims 1-4, 6, 8, 10, 13-15, and 21-24.  While Sugiyama do not specifically teach a vaccine comprising both a nucleic acid and a peptide (claim 12), Sugiyama teaches that both could be used as anti-cancer vaccines.  It would have been obvious to one of skill in the art, at the time the invention was made, to modify Sugiyama’s teachings by combining the nucleic acid and the peptide into the same composition to achieve the predictable result of obtaining an anti-cancer vaccine.  
prima facie obvious at the time it was made.

21.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILEANA POPA/Primary Examiner, Art Unit 1633